Citation Nr: 0720706	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service-connected 
left ankle disability or the veteran's service-connected 
spinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
September 2005.  This matter was previously before the Board 
and was remanded in March and October 2006.

At this point, the Board notes that by way of a rating 
decision dated in December 2006, the RO granted the veteran 
service connection for a lumbar spine disability.  This is 
considered a full grant of the benefits sought as to this 
issue and the matter is no longer considered to be in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the October 2006 Remand, the Board instructed the RO to 
refer the claims file to the physician who performed the 
April 2006 VA examination and ask him to give an opinion as 
to whether it is at least as likely as not (50-50 
probability) that the veteran's left knee disability was 
caused by or aggravated by his service-connected left ankle 
disability.  The Remand further instructed that the physician 
should give a complete rationale for all opinions given, and 
if the physician who conducted the April 2006 examination was 
unavailable, to schedule the veteran for another examination 
for the purpose of addressing this question.  

The RO did obtain a new medical opinion; however, the 
February 2007 medical opinion is not in compliance with the 
October 2006 Remand instructions because it does not address 
the issue of whether or not the veteran's left knee 
disability was caused by his service-connected left ankle 
disability.  The opinion only addresses the issue of whether 
or not the left knee disability was aggravated by the left 
ankle disability, and it does so in a manner that appears to 
be equivocal.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a Remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the Remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  As such, remand is required to obtain a new 
medical opinion that is in compliance with the October 2006 
Remand instructions.  

Moreover, the Board notes that the December 2005 letter from 
W.C.G., M.D., appears to suggest that the veteran's current 
left knee disability is possibly secondary to his service-
connected back disability.  As such, the Board finds that a 
medical opinion is required as to this issue as well.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the physician 
who performed the February 2007 VA 
examination.  Instruct the physician to 
review the claims file, including the 
December 2005 medical opinion from W.C.G., 
M.D.  Ask the physician to give an opinion 
as to whether it is at least as likely as 
not (a degree of probability of 50 percent 
or higher) that the veteran's current left 
knee disability was caused by or 
aggravated by his service-connected left 
ankle disability or his service-connected 
spinal disability. The physician should 
give a complete rationale for all opinions 
given. If the physician who conducted the 
February 2007 examination is unavailable, 
schedule the veteran for another 
examination for the purpose of addressing 
this question.


2. After the foregoing, the RO should 
review the veteran's claim. If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




